Title: Thomas Jefferson to Alexander von Humboldt, 13 June 1817
From: Jefferson, Thomas
To: Humboldt, Alexander von


          
            Dear Sir
            Monticello
June 13. 17.
          
          The reciept of your Distributio geographica plantarum, with the duty of thanking you for a work which sheds so much new and valuable light on botanical science, excites the desire also of presenting myself to your recollection, and of expressing to you those sentiments of high admiration and esteem, which, altho’ long silent, have never slept. the physical information you have given us of a country hitherto so shamefully unknown, has come exactly in time to guide our understandings in the great political revolution now bringing it into prominence on the stage of the world. the issue of it’s struggles, as they respect Spain, are is no longer matter of doubt. as it respects their own liberty, peace & happiness we cannot be quite so certain. whether the blinds of bigotry, the shackles of the priesthood, and the fascinating glare of rank and wealth give fair play to the common sense of the mass of their people, so far as to qualify them for self government, is what we do not know. perhaps our wishes may be stronger than our hopes. the first principle of republicanism is that the lex majoris partis is the fundamental law of every society of equal individuals of equal rights: to consider the will of the society enounced by the majority of a single vote as sacred as if unanimous, is the first of all lessons in importance, yet the last which is thoroughly learnt. this law once disregarded, no other remains but that of force, which ends necessarily in military despotism. this has been the history of the French revolution; and I wish the understanding of our Southern brethren may be sufficiently enlarged and firm to see that their fate depends on it’s sacred observance.
          In our America, we are turning to public improvements. schools, roads and canals are every where either in operation or contemplation. the most gigantic undertaking yet proposed is that of New York for joining drawing the waters of Lake Erie into the Hudson. the distance is 353. miles, and the height to be surmounted 691. feet. the expence will be great; but it’s effect incalculably powerful in favor of the Atlantic states.   internal navigation by steam boats is rapidly spreading thro all our states, and that by sails and oars will ere long be looked back to as among the curiosities of antiquity. we count much too on it’s efficacy in harbor defence; and it will soon be tried for navigation by sea. we consider this employment of the contributions which our citizens can spare, after feeding, and clothing, and lodging themselves comfortably, as more useful, more moral, and even more splendid, than that preferred by Europe, of destroying human life, labor and happiness.
          I write this letter without knowing where it will find you. but wherever  that may be, I am sure it will find you engaged in something instructive for man. if at Paris, you are of course in habits of society with mr Gallatin our worthy, our able and excellent minister, who will give you, from time to time, the details of the progress of a country in whose prosperity you are so good as to feel an interest, and in which your name is revered among those of the great worthies of the world. god bless you, and preserve you, long to enjoy the gratitude of your fellow men, and to be blessed with honors, health, and happiness.
          Th: Jefferson
        